Prospectus TRULX May 1, 2011 T. Rowe Price U.S. Large-Cap Core Fund A stock fund seeking long-term capital growth through investments in large U.S. companies. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. U.S. Large-Cap Core Fund 4 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 10 Useful Information on Distributions and Taxes 15 Transaction Procedures and Special Requirements 21 Account Maintenance and Small Account Fees 24 3 More About the Fund Organization and Management 26 More Information About the Fund and Its Investment Risks 28 Investment Policies and Practices 31 Disclosure of Fund Portfolio Information 38 Financial Highlights 38 4 Investing with T. Rowe Price Account Requirements and Transaction Information 40 Opening a New Account 41 Purchasing Additional Shares 44 Exchanging and Redeeming Shares 45 Rights Reserved by the Funds 47 Information About Your Services 48 T. Rowe Price Brokerage 50 Investment Information 51 T. Rowe Price Privacy Policy 53 T. Rowe Price 4 SUMMARY Investment Objective The fund seeks to provide long-term capital growth. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.55% Distribution and service (12b-1) fees 0.00% Other expenses 1.66% Total annual fund operating expenses 2.21% Fee waiver/expense reimbursement 1.06% b Total annual fund operating expenses after fee waiver/expense reimbursement 1.15% b a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. b T.Rowe Price Associates, Inc. has agreed (through April 30, 2012) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses , and acquired fund fees ) that would cause the fund’s ratio of expenses to average net assets to exceed 1 .15%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement are subject to reimbursement to T.Rowe Price Associates, Inc. by the fund whenever the fund’s expense ratio is below 1 .15 %. However, no reimbursement will be made more than three years after the waiver or payment, or if it would result in the expense ratio exceeding 1 .15 %. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, the fund’s operating expenses remain the same, and the expense limitation currently in place is not renewed. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Investing With T. Rowe Price 5 1 year 3 years 5 years 10 years $117 $553 $1,053 $2,432 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
